DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, and 3-18 are pending. Claims 1, 3, 13, and 15 are amended. 
Claims 2, and 19-20 are cancelled.
Claims 1 and 13 are independent.


Response to Arguments
Applicant's arguments filed March 22, 2021, have been fully considered and the examiner’s reply is the following:
Drawings: The drawing objections are withdrawn in view of applicant’s amendments to the specification to identify the numbered elements in the drawings as noted.
102/103: The claim rejections for claims 1-2, 6-13, and 17-20 is withdrawn in view of applicant’s amendments, persuasive arguments and/or cancellation. Specifically, applicants cancelled claims 2, 19 and 20 rendering the rejections moot, and incorporated subject matter from claims 3 and 15 into the independent claims 1 and 13, respectively, that was indicated as having been novel and nonobvious over the art of record in the non-final office action dated December 22, 2020.
101: The claim rejections for claims 1, and 3-18 under 35 USC 101 are maintained. Applicants argues that because the specification makes clear that the computing cost can be 
Applicants also argue that because the method of “the Local Minima Global Minima Feature is not well known and addresses a particular problem of formulating generalized linear models, an active area of current research, as best understood.” Response at 18. The examiner respectfully disagrees and notes that as set forth in the rejection of the claims under 35 USC 101 below, the well-known, routine and conventional activity analysis in step 2B is not applicable to the abstract idea itself. Rather, the well understood routine and conventional analysis is applicable to the acquiring of data for analysis and the high-level recitation that a processor is used in the method. The statistical methods for the local and global minima is directed to an abstract idea within the Mathematical Concept enumerated category of abstract ideas.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Claims 1 and 3-12 (Method); Claims 13-18 (Method); recites claims related to determining optimum statistical models and are all directed to statutory categories of process inventions.
Step 2A, Prong 1: Claim 1 recites, in part, “determining m independent variables based on variances in the target data, wherein m is a natural number (Mathematical Concepts); 
establishing a first statistical model representing a relationship between the m independent variables and the dependent variable and calculating a first error of the first statistical model (Mathematical Concepts);
generating a plurality of first statistical models by repeatedly performing the determining the m independent variables and the establishing the first statistical model while changing a value of m (Mathematical Concepts); and 
selecting the optimal statistical model for the target data from among the plurality of first statistical models based on the first error (Mental Process), 
wherein the acquiring the target data comprises detecting a first independent variable having no independent relation among the plurality of independent variables, excluding the first independent variable from the plurality of independent variables, and calculating the 
determining whether a number of the other non-excluded independent variables exceeds a threshold value (Mental Process - comparing and evaluating a value to a threshold value),
wherein the generating the plurality of first statistical models comprises: based on a first determination that the number of the other non-excluded independent variables exceeds the threshold value, iteratively performing the determining them independent variables and the establishing the first statistical model until the first error corresponding to local minima is detected (Mathematical Concept – statistical model and error calculation), and
based on a second determination that the number of the other non-excluded independent variables does not exceed the threshold value, iteratively performing the determining the m independent variables and the establishing the first statistical model until the first error corresponding to global minima is detected (Mathematical Concept – statistical model and error calculation).
The “determining,” “establishing,” “generating”, and the other above identified elements recite limitations that fall within the Mathematical Concepts enumerated category of abstract ideas. Given the broadest reasonable interpretation, the application of a statistical models to identify and relate independent and dependent variables as recited is prose for the application of equations (i.e., generically recited model(s) is/are calculations)) to the data collected. The Mathematical Concepts from these limitations are steps performed to permit 
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. The additional limitations recited in claim 1, “acquiring, via a processor of the apparatus, target data to be analyzed, the target data comprising a plurality of independent variables and a dependent variable” is recited at a high level of generality (i.e., as a general means of gathering data for use in the mathematical concept steps) and amounts to mere data gathering, which is a form of insignificant extra-solution activity. See MPEP 2106.05(g). Independent claim 13 further recites the additional limitations of “acquiring, via a processor of the apparatus, target data to be analyzed, the target data including training data and test data.” However, similarly to claim 1, this is a high level recitation that the data acquisition is “via a processor of the apparatus” that is understood to represent no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g)). Thus, claims 1 and 13, provide a high level recitation that the data acquisition is “via a processor of the apparatus” that is understood to represent no more than mere data gathering, which is a form of insignificant extra-solution activity (See MPEP 2106.05(g)) or mere instructions to apply the judicial exception on a computer. See MPEP 2106.05(f). Thus, aside from generic computer elements, 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “acquiring” data in claims 1 and 13 are directed towards insignificant extra solution activity such as collecting data and then storing results/data, as supported by the MPEP. MPEP 2106.05(d)(II)(i) indicates that mere collection or receipt of data is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) and the repeating the calculations through iteration via the processor is performing repetitive calculations (MPEP 2106.05(d)(II)(ii). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.
Therefore, considering the additional elements individually and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Therefore, independent claims 1 and 13, are not patent eligible under 35 USC 101. 
The same conclusion is reached for the dependent claims, see below for detail.
Claim 3. The method of claim 1, wherein the selecting the optimal statistical model for the target data comprises: based on the first determination, selecting a statistical model having the first error corresponding to the local minima from among the plurality of first statistical models as the optimal statistical model (Mental Process - mentally choosing best result by evaluation/comparison), and

Claim 4. The method of claim 1, wherein the plurality of first statistical models are based on a generalized linear model, wherein the establishing the first statistical model comprises:
determining a dependent variable distribution type and a link function type of the generalized linear model (Mathematical Concept – mathematical techniques), 
establishing a second statistical model having the determined dependent variable distribution type and the determined link function type, calculating a second error of the second statistical model through cross validation (Mathematical Concept – statistical model and error calculation), and
generating a plurality of second statistical models by iteratively performing the determining the dependent variable distribution type and the link function type, the establishing the second statistical model, and the calculating the second error while changing at least one of the dependent variable distribution type and the link function type, and wherein the first statistical model is selected from among the plurality of second statistical models based on the second error (Mathematical Concept – statistical model and error calculation).
Claim 5. The method of claim 4, wherein the generating the plurality of second statistical models comprises iteratively performing the determining the dependent variable distribution type and the link function type, the establishing the second statistical model (Mathematical Concept – statistical model and error calculation), and the calculating the 
	Claim 6. The method of claim 1, wherein the generating the plurality of first statistical models comprises iteratively performing the determining the m independent variables and the establishing the first statistical model by reducing the value of m, and wherein the determining the m independent variables comprises determining the m independent variables based on m top independent variables with largest variances (Mathematical Concept – statistical model and error calculation).
Claim 7. The method of claim 6, wherein the m independent variables are principal component variables obtained by a principal component analysis (Mathematical Concept – statistical model of a particular type (i.e., principal component analysis)).
Claim 8. The method of claim 1, wherein the generating the plurality of first statistical models comprises iteratively performing the determining them independent variables and the establishing the first statistical model by increasing the value of m (Mathematical Concept – statistical model and summing calculation), and wherein the determining the m independent variables comprises determining the m independent variables based on m top independent variables with largest variances (Mental Process – evaluation of which is the top variable).
Claim 9. The method of claim 1, wherein the target data includes training data and test data, and wherein the establishing the first statistical model comprises:

calculating a third error of the first statistical model based on the training data (Mathematical Concept – statistical model and error calculations), and
calculating a fourth error of the first statistical model by cross-validating the first statistical model using the test data (Mathematical Concept – statistical model and error calculations).
Claim 10. The method of claim 9, wherein the first error is determined as a weighted sum of the third error and the fourth error by applying a greater weight to the fourth error than to the third error (Mathematical Concept – statistical model and error calculations; applying weighting is simply multiplication).
Claim 11. The method of claim 1, wherein the generating the plurality of first statistical models comprises iteratively performing the determining them independent variables and the establishing the first statistical model until the first error corresponding to local minima is detected (Mathematical Concept – statistical model and error calculations), and 
wherein the selecting the optimal statistical model for the target data comprises selecting the first statistical model having the first error corresponding to the local minima from among the plurality of first statistical models as the optimal statistical model (Mental Process – mentally choosing best result by evaluation/comparison).
Claim 12. The method of claim 1, wherein the first error is calculated as a relative error with respect to a size of input data used to calculate the first error (Mathematical Concept – error calculations).

establishing a statistical model showing a relationship between the m independent variables and the dependent variable (Mathematical Concept – statistical model), and
generating the plurality of statistical models by iteratively performing the determining the m independent variables and the establishing the statistical model while changing a value of m (Mathematical Concept – statistical model and error calculation); and
wherein the selecting the one of the plurality of statistical models as the optimal statistical model comprises: selecting, from among the plurality of statistical models, a candidate statistical model having a minimum final error (Mental Process – mentally choosing best result by evaluation/comparison),
obtaining multiple candidate statistical models by iteratively performing the establishing the plurality of statistical models, the calculating the first errors, the calculating the second errors, the calculating the final errors, and the selecting the candidate statistical model while changing at least one of a dependent variable distribution type and a link function type of the generalized linear model (Mathematical Concept – statistical model and error calculation), and
selecting one of the multiple candidate statistical models as the optimal statistical model (Mental Process – mentally choosing best result by evaluation/comparison).

obtaining multiple candidate statistical models by iteratively performing the establishing the plurality of statistical models, the calculating the first errors, the calculating the second errors, the calculating the final errors, and the selecting the candidate statistical model while changing a value of m (Mathematical Concept – statistical model and error calculation), and
selecting one of the multiple candidate statistical models as the optimal statistical model (Mental Process – mentally choosing best result by evaluation/comparison).
Claim 16. The method of claim 15, wherein the obtaining the multiple candidate statistical models comprises iteratively performing the establishing the plurality of statistical models, the calculating the first errors, the calculating the second errors, the calculating the final errors, and the selecting the candidate statistical model until a final error corresponding to local minima is detected (Mathematical Concept – error calculations), and
wherein a candidate statistical model having the final error corresponding to the local minima is selected from among the multiple candidate statistical models as the optimal statistical model (Mental Process – mentally choosing best result by evaluation/comparison). 
Claim 17. The method of claim 13, wherein the final errors are determined as weighted sums of the first errors and the second errors by applying a greater weight to the second errors than to the first errors (Mathematical Concept – adjusting weights and error calculations).

Therefore, considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. Claims 1, and 3-18 are not patent eligible as they do not integrate the abstract idea into a practical application nor provide significantly more than the abstract idea.


Allowable Subject Matter
Claims 1 and 3-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action as the claims are not taught or fairly suggested by the art of record. The reasons the claims distinguish over the art of record were set forth in the action dated 12/22/2020, and are not repeated here.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/STEVEN W CRABB/             Examiner, Art Unit 2129


/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2129